        Case 2:21-cv-00733-CG-SMV Document 3 Filed 08/05/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

____________________________________
CENTER FOR BIOLOGICAL                   )
DIVERSITY; MARICOPA AUDUBON             )
SOCIETY,                                )
                                        )
                      Petitioners,      )
                                        )
       v.                               )              Civ. No. 2:21-cv-00733-CG-SMV
                                        )
RANDY MOORE, Chief, U.S. Forest         )
Service; DEB HAALAND, Secretary ,       )
U.S. Department of the Interior; MARTHA )
WILLIAMS, Acting Director, U.S. Fish    )
and Wildlife Service,                   )
                                        )
                      Respondents.      )
____________________________________)



                                NOTICE OF GOOD STANDING



       Pursuant to D.N.M.LR-Civ 83.3(a)(1), I, Douglas W. Wolf, an attorney who is admitted

to practice in the United States District Court for the District of New Mexico, hereby certifies

that both Elizabeth L. Lewis and William S. Eubanks are members in good standing of the Bar of

the District of Columbia; that I will accept service; and that I will continue in this action unless

another member of the Federal Bar of the District of New Mexico is substituted.
Case 2:21-cv-00733-CG-SMV Document 3 Filed 08/05/21 Page 2 of 3




                            Respectfully submitted,

                            /S/ DOUGLAS W. WOLF
                            DOUGLAS W. WOLF
                            NM Bar No. 7473
                            3191 La Avenida de San Marcos
                            Santa Fe, NM 87507
                            Phone: (703) 994-1309
                            dwwolf@aol.com

                            Counsel for Petitioners




                               2
       Case 2:21-cv-00733-CG-SMV Document 3 Filed 08/05/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Douglas W. Wolf, hereby certify that on August 5, 2021, I electronically filed the

foregoing Notice of Good Standing using the CM/ECF system, which caused all parties or

counsel to be served by electronic means.

                                                            Respectfully submitted,

                                                            /S/ DOUGLAS W. WOLF
                                                            DOUGLAS W. WOLF




                                                3
